                                                                                                      JS-6




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 ALICE BROWN                                                 CASE NUMBER

                                                                       ED CV 13-00130 DSF
                                              PLAINTIFF(S)
                              v.
 COUNTY OF SAN BERNARDINO, et al.
                                                                       JUDGMENT ON THE VERDICT
                                                                           FOR DEFENDANT(S)
                                           DEFENDANT(S).



        This action having been tried before the Court sitting with a jury, the Honorable DALE S. FISCHER     ,
District Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict.

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
Alice Brown




take nothing; that the action be dismissed on the merits; and that the defendant(s):
Estate of Jeremiah MacKay

Marke McCracken



recover of the plaintiff(s) its costs of action, taxed in the sum of                   .

                                                        Clerk, U. S. District Court



Dated: 8/1/19                                                   By Renee Fisher
                                                                  Deputy Clerk

At: Los Angeles, California




cc:      Counsel of record
CV-44 (11/96)                         JUDGMENT ON THE VERDICT FOR DEFENDANT(S)
